Citation Nr: 0008960	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-07 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected urticaria.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to March 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
chronic urticaria with history of anaphylaxis and angioedema 
with a 10 percent evaluation, effective from May 15, 1997.  


REMAND

In his notice of disagreement, received in March 1998, the 
veteran requested a hearing before a local hearing officer.  
A hearing before an RO hearing officer was conducted in May 
1998.  In his VA Form 9, substantive appeal, dated on the 
same day as the May 1998 hearing, the veteran indicated that 
he wished to appear personally at the local VA office before 
the Board.  No hearing has been conducted before a Member of 
the Board, and the veteran has not expressly withdrawn this 
request.  A hearing on appeal will be granted if an appellant 
expresses a desire to appear in person.  38 C.F.R. § 
20.700(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Fort Harrison, Montana, RO before a 
Member of the Board and notify him of 
such hearing.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




